DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 2012/0300598 in view of Takahashi US 2016/0005291 in further view of Jin US 2009/0210280.
Regarding claims 1 and 8, Murray discloses a method and an apparatus of scheduling, comprising: relating a user activity associated with an electronic device (i.e. sleep); estimating a finish time of the user activity associated with the electronic device based on the type of activity (i.e. wake time/typical or scheduled alarm time for original time); and in response to determining the estimated finish time overlaps with a scheduled event (e.g. scheduled event occurs earlier than original time such as rescheduled flight earlier than original time or if inclement weather 
Further regarding the apparatus of claim 8, Murray discloses a memory (element 17); and at least one processor (element 12) coupled to the memory configured to perform the steps described above [0012],[0013].
Murray does not disclose the electronic device/apparatus explicitly detects the user activity and includes one or more sensors to obtain information related to the user activity or the alert providing options for adjusting the start time of the scheduled event and issuing a visual alert.
However, Takahashi discloses a method and apparatus similar to Murray (i.e. alarm clock), detects the user activity [0012]-[0015] and which includes one or more sensors to obtain information related to the user activity (i.e. pulse wave information from pulse wave sensor indicating REM/non-REM stage of sleep [0080],[0082][0084],[0085]) which helps estimate stages of REM cycles and relation to that of scheduled finish times of sleep (i.e. alarm time set) [0170]-[0172].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray to include sensor to detect and measure the user’s sleep information as suggested by Takahashi because monitoring sleep status, such as REM cycles helps to determine what appropriate notification would be to wake the user up to promote healthy awakening.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray and Takahashi to include a visual alert as suggested by Jin because doing so allows the user to be able to see a new suggested time regarding the event and easily be able to adjust the schedule when a conflict arises.
Regarding claims 2 and 9, Murray, Takahashi, and Jin as described in the paragraphs above discloses the method and apparatus, wherein the electronic device is a device including a smartwatch, a fitness tracker, and a sleep monitor (i.e. alarm clock sleep monitor, see Murray abstract, Takahashi [0080]).
	Murray and Takahashi does not explicitly disclose the device is wearable.
However, Takahashi further discloses a wearable device including a sleep monitor used as an alarm [0058],[0080][0091] (element 200)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Murray to be a wearable device as suggested by Takahashi because doing so allows the device to be utilized by the user at all times without having to move to the device which may be at a remote location from the user, ensuring the user is more likely to be alerted.
Regarding claims 3 and 10, Murray, Takahashi, and Jin discloses the method and apparatus as described in the paragraphs above.

However, Takahashi further discloses an embodiment where the electronic device is a smart home device including a smart TV, a fitness equipment, a personal computer, a surveillance camera, and a motion detector (i.e. personal computer 400 [0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device of Murray, Takahashi, and Jin be a smart home device as suggested by Takahashi because doing so can determine sleep state at a high rate of speed and store more pieces of data with less restriction on resources.
Regarding claims 5 and 12, Murray, Takahashi, and Jin discloses the method and apparatus as described in the paragraphs above.
Murray, Takahashi, and Jin does not disclose in his invention receiving an indication to postpone the user activity; and sending a reminder at a previously determined reminder time for the scheduled event.
However, Murray also discloses in the background of the invention that alarm clocks in the art are known for receiving an indication to postpone the user activity; and sending a reminder at a previously determined reminder time for the scheduled event (i.e. if alarm sounds, snooze for 9 minutes typically) [0002].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray, Takahashi, 
Regarding claims 6 and 13, Murray, Takahashi, and Jin further discloses the method and apparatus, wherein the user activity includes sleeping, see Murray abstract.
Regarding claims 7 and 14, Murray, Takahashi, and Jin as described in the paragraphs above discloses the method and apparatus as described in the paragraphs above.
Murray, Takahashi, and Jin does not disclose in response to detecting a user awake before a scheduled wakeup alarm, cancelling the scheduled wakeup alarm.
However, Ban discloses an alarm in response to detecting a user awake before a scheduled wakeup alarm, cancelling the scheduled wakeup alarm, [0081]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray, Takahashi, and Jin as suggested by Takahashi because doing so allows the user to power off the alarm so they are not disturbed when they are already awake.

Response to Arguments
Applicant's arguments filed 11 August 2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Murray being silent as to a particular feature (e.g. including one or more sensors) does not teach away from the combination including “detecting a user activity associated with an electronic device” that is taught by the 
Regarding applicant’s arguments that Murray and Takahashi do not disclose a visual alert, these references do not appear to disclose such an alert. However, Jin as cited in the present office action does use a visual alert (i.e. display) to notify a suggestion of a schedule change based on physiological data [0047]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/            Primary Examiner, Art Unit 2844